Citation Nr: 1700640	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  15-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to October 13, 2007 for the grant of service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959 and from June 1960 to March 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of service connection for pituitary adenoma, claimed as secondary to ischemic heart disease, has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The AOJ conducted a Nehmer review of the Veteran's claims file in a January 2011 rating decision and granted service connection for ischemic heart disease, effective October 13, 2007.

2.  The Veteran did not file a notice of disagreement and VA did not receive new and material evidence regarding ischemic heart disease within one year of notice of the January 2011 rating decision.

3.  In September 2012, the Veteran filed a freestanding claim for an earlier effective date for the grant of service connection for ischemic heart disease.

4.  The Veteran has not filed and the AOJ has not adjudicated a CUE motion with respect to the January 2011 rating decision.



CONCLUSIONS OF LAW

1.  The January 2011 rating decision that assigned an effective date of October 13, 2007 for service connection for ischemic heart disease after Nehmer review is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156, 20.302 (2016).

2.  The request for an effective date prior to October 13, 2007 for service connection for ischemic heart disease is precluded by law and must be dismissed.  38 U.S.C.A. § 7105 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 2011 rating decision granted service connection for ischemic heart disease, effective October 13, 2007, after a special review of the Veteran's claims file pursuant to the holding in Nehmer v. U.S. Dep't of Veterans Affairs, 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II [hereinafter Nehmer].  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Veteran did not file a timely notice of disagreement and VA did not receive new and material evidence regarding ischemic heart disease within one year of notice of the decision; therefore, the January 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302; 20.1103 (2016).

Once a rating decision that establishes an effective date becomes final, the only way that such decision can be revised is if it contains clear and unmistakable error     (CUE).  38 C.F.R. § 3.105(a).  The Court of Appeals for Veterans Claims (Court) has noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that an appeal of the claim should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

In September 2012, the Veteran requested an earlier effective date for service connection for ischemic heart disease.  The Board acknowledges VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the United States District Court for the Northern District of California in Nehmer.  See 38 C.F.R. § 3.816.  However, as previously noted, VA conducted a special review under Nehmer in the final January 2011 rating decision, resulting in the award of service connection for ischemic heart disease, effective October 13, 2007.  As such, the Veteran's September 2012 request for an earlier effective date for service connection for ischemic heart disease is a freestanding claim for an earlier effective date that seeks to circumvent the finality of the prior decision.  Although the AOJ developed and adjudicated the Veteran's claim for an earlier effective date, the Court has made it clear that the Veteran's appeal must be dismissed as a matter of law.  See Rudd, 20 Vet. App. at 299-300.

Under 38 C.F.R. § 3.105 (a), VA must reverse or amend a prior decision "[w]here evidence establishes [CUE]."  The Court defines a determination of CUE in a prior adjudication to mean that:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a "determination that there was [CUE] must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

When attempting to raise a motion for CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.; see Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994).  If CUE is not properly raised, the Board cannot consider CUE as a basis for an earlier effective in its adjudication.  Russell, 3 Vet. App. at 313; Fugo, 6 Vet. App. at 43.

As no CUE motion has been filed by the Veteran or adjudicated by the AOJ in this case, the Board is not able to independently determine the propriety of the effective dates assigned in the January 2011 final decision on the basis of CUE in the context of this appeal.  The Veteran remains free to challenge the January 2011 rating decision on the basis of CUE by filing an appropriate request with the AOJ.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (the Board and thus the Court lack jurisdiction to address a CUE motion in the first instance).

In light of Rudd, the Veteran's requests for an earlier effective date for the grant of service connection for ischemic heart disease must be dismissed.  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The appeal of the denial of an effective date prior to October 13, 2007 for service connection for ischemic heart disease is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


